

115 HRES 546 IH: Supporting the goals and ideals of National Community Gardening Awareness Week.
U.S. House of Representatives
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 546IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2017Ms. Matsui submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONSupporting the goals and ideals of National Community Gardening Awareness Week.
	
 Whereas countless families in the United States live with hunger every day and do not have access to fresh produce in their neighborhoods;
 Whereas community gardens conserve limited resources and promote sustainability; Whereas community gardens provide an important and nutritious source of fresh produce donations for local food pantries and social service agencies;
 Whereas community gardens enable individuals to gain control over the quality, variety, and cost of their food supply;
 Whereas community gardening encourages individuals of diverse cultural and economic backgrounds to work together, foster a better sense of community, and improve the quality of their lives;
 Whereas community-based youth and school gardening programs encourage personal self-esteem and healthy attitudes toward learning;
 Whereas community gardening and greening projects provide a catalyst for neighborhood and community development;
 Whereas community gardens reduce city heat and preserve open spaces for present and future generations;
 Whereas community gardens and other green spaces— (1)provide a more livable environment in municipalities throughout the United States; and
 (2)present a positive local image to the residents of, and visitors to, a community; Whereas community gardens help provide local food banks with fresh produce for individuals in need; and
 Whereas the last week of September 2017 is an appropriate week to designate as National Community Gardening Awareness Week: Now, therefore, be it  That the House of Representative supports the goals and ideals of National Community Gardening Awareness Week, including—
 (1)raising awareness of the importance of community gardens and urban agriculture; (2)improving access to public land for the development of sustainable food projects;
 (3)encouraging further growth of community gardens and other opportunities that increase food self-reliance, improve fitness, contribute to a cleaner environment, and enhance community development; and
 (4)supporting cooperative efforts among Federal, State, and local governments and nonprofit organizations—
 (A)to promote the development and expansion of community gardens; and (B)to increase the accessibility of community gardens to disadvantaged population groups.
				